UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ____________

                                  No. 12-1460
                                 _____________

                        UNITED STATES OF AMERICA

                                         v.

                  CLAUDIA LORENA MARQUEZ MORENO,
                               Appellant
                             ____________

             On Appeal from the District Court of the Virgin Islands
                            (Division of St. Thomas)
                         (D. C. No. 3-11-cr-00017-001)
                  District Judge: Honorable Curtis V. Gomez

                            Argued: December 3, 2012

            Before: SMITH, HARDIMAN, and ROTH, Circuit Judges

                             ____________________

                                    ORDER
                             ____________________


       The dissenting opinion filed on July 3, 2013, is AMENDED as follows: The
citation to “8 U.S.C. § 212,” which appears in the fifth paragraph of the dissenting
opinion on page 3, is amended to read “22 U.S.C. § 212.”

                                      By the Court:

                                      /s/ D. Brooks Smith
                                      U.S. Circuit Judge
DATED: August 15, 2013